Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims

Claims 1-15 and 21-25 set forth in the preliminary amendment submitted 7/08/2019 form the basis of the present examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

 For purposes of the present examination the limitation “historical performance parameter” is construed to mean as the any parameter related to any performance characteristics and “historical response waveform” is any waveform related to any characteristic waveform of the battery.  Clarification is required so that the scope of the claim is clear.  

Claims 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 25.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-15 and 21-25 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sudhan S (Hereinafter “Sudhan”) in the US patent Application Publication Number US 20150244011 A1.


Regarding claim 1, Sudhan teaches a method for electrochemical impedance spectroscopy (EIS) analysis of a battery (Systems, methods, and devices of the various embodiments provide a hardware and software architecture enabling electrochemical impedance spectroscopy ("EIS") to be performed on multiple electrochemical devices, such as fuel cells, at once without human interaction with the electrochemical devices; Paragraph [0003] Line 1-4; Batteries as an example of electrochemical devices), comprising: 
performing an EIS [404] (EIS analyzer) in Figure 4 test on a battery [106A] (fuel cell stack 106A) (FIG. 4 is a block diagram of a system 400 according to an embodiment. The system 400 may include an EIS analyzer 404; Paragraph [0050] Line 1-3; The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical connection 421 (for example, by injecting a test waveform into the fuel cell stack 106A via the load bank 408); Paragraph [0051] Line 10-17; Block 707 in Figure 7); 
identifying a battery condition based on analysis of EIS test results (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of Paragraph [0055] Line 1-6; characteristics are the battery condition which is determined by impedance response); and 
implementing a battery protection action responsive to the identified battery condition (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103. As another example, the controller 412 may determine an air utilization rate of the selected fuel cell of the fuel cell stack 106A based on EIS monitoring and may adjust an air flow setting of the system 400 based on the determined air utilization rate by adjusting the air blower 3125 illustrated in FIG. 3. As other examples, EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, anode catalyst cracking, etc.), or a water flooding state (e.g., in a PEM fuel cell) which may result in the fuel and/or water flow into the system being adjusted or may result in the shut off of the system; Paragraph [0056] Line 8-30; a battery protection action responsive to the identified battery condition is determined depending on the test result for example by adjusting fuel flow or by shutting off the system and so on).

Regarding claim 2, Sudhan teaches a method, wherein 
performing an EIS test [404] on the battery [106A] (The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical connection 421 (for example, by injecting a test waveform into the fuel cell stack 106A via the load bank 408); Paragraph [0051] Line 10-17; Block 707 in Figure 7; test waveform is inject to perform an EIS test);
identifying a battery condition based on the analysis of EIS test results (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6; characteristics are the battery condition which is determined by impedance response), and 
implementing a battery protection action responsive to the identified battery condition are performed (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103. As another example, the controller 412 may determine an air utilization rate of the selected fuel cell of the fuel cell stack 106A based on EIS monitoring and may adjust an air flow setting of the system 400 based on the determined air utilization rate by adjusting the air blower 3125 illustrated in FIG. 3. As other examples, EIS monitoring may Paragraph [0056] Line 8-30; a battery protection action responsive to the identified battery condition is determined depending on the test result for example by adjusting fuel flow or by shutting off the system and so on) by a battery fail module coupled to the battery (Additionally, determined characteristics of the electrochemical device may be compared to a failure threshold, and when the characteristics exceed the failure threshold, a failure mode of the electrochemical device may be indicated, such as a fuel starvation state, a catalyst poisoning state, or a water flooding state. The module 12 containing the device which exceeded the failure threshold may be turned off (i.e., taken off line) and serviced or replaced; Paragraph [0048] Line 27-35).

Regarding claim 3, Sudhan teaches a method, wherein 
performing an EIS test on a battery [106A] comprises: 
applying a test waveform to the battery (The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the Paragraph [0051] Line 10-17; Block 707 in Figure 7);
determining a response waveform of the battery [106A] (The controller 412 may control the EIS analyzer 404 to receive the output from each respective selected fuel cell of the fuel cell stack 106A via the matrix switch 402. In an embodiment, the test waveform may be a full frequency sweep waveform. In another embodiment, the test waveform may be super positioned frequencies or standard ranges of frequencies to enable only particular regions of frequencies to be tested, such as 10 KHz, 8 KHz, 6 KHz, 4 KHz, 3 KHz, 2 KHz, 1 KHz, etc. The load bank 408 may receive an output signal from the EIS analyzer 404 via connection 417 and in response measure the resulting current and/or voltage output of the selected fuel cells of the fuel cell stack 106A and output the measurement results to the controller 412; Paragraph [0054] Line 11-24); and 
determining an impedance response of the battery at a frequency of the test waveform based on a comparison of the response waveform to the applied test waveform (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; ……..The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] line 1-19); and 
identifying a battery condition based on the analysis of EIS test results (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6; characteristics are the battery condition which is determined by impedance response) comprises 
determining the battery condition based on the impedance response of the battery at the frequency of the test waveform (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103. As another example, the controller 412 may determine an air utilization rate of the selected fuel cell of the fuel cell stack 106A based on EIS monitoring and may adjust an air flow setting of the system 400 based on the determined air utilization rate by adjusting the air blower 3125 illustrated in FIG. 3. As other examples, EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, anode catalyst cracking, etc.), or a water flooding state (e.g., in a PEM fuel cell) which may result in the fuel and/or water flow into the system being adjusted or may result in the shut off of the system; Paragraph [0056] Line 8-30; characteristics are the battery condition which is determined by impedance response).

Regarding claim 4, Sudhan teaches a method, wherein: performing an EIS test on a battery comprises: 
applying a plurality of different test waveforms to the battery (As an example, the EIS analyzer 404 may inject test waveforms that adjust the frequency as a function of time. While illustrated as a single EIS analyzer 404, the EIS analyzer 404 may be comprised of multiple EIS analyzers connected together in master and slave configurations to monitor any number of independent channels of waveform responses from individual fuel cells of the fuel cell stack 106A and the matrix switch 402 may be sized to support the selected number of independent channels; Paragraph [0051] Line 25-36); 
determining a response waveform of the battery for each of the plurality of different test waveforms (the test waveform may be super positioned frequencies or standard ranges of frequencies to enable only particular regions of frequencies to be tested, such as 10 KHz, 8 KHz, 6 KHz, 4 KHz, 3 KHz, 2 KHz, 1 KHz, etc. The load bank 408 may receive an output signal from the EIS analyzer 404 via connection 417 and in response measure the resulting current and/or voltage output of the selected fuel cells of the fuel cell stack 106A and output the measurement results to the controller 412; Paragraph [0054] Line 16-24; different frequency waveforms are sent to the battery); and 
determining an impedance response of the battery for each of the plurality of different test waveforms based on a comparison of each response waveform to each applied test waveform (The controller 412 may use the impedance response determined by EIS Paragraph [0055] line 1-19); and
identifying a battery condition based on the analysis of EIS test results (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6) 
comprises determining the battery condition based on the impedance response of the battery for each of the plurality of different test waveforms (In block 708 the controller may control the multi-channel EIS analyzer to receive a waveform from on each of the selected channels from each respective selected subset of fuel cells (e.g., a single selected fuel cell) via the matrix switch and monitor the impedance response of each selected subset of fuel cells in response to the injected test waveform. In this manner, the electrochemical properties of the selected fuel cells may be compared and studied under the same operating environment and in response to the same one test waveform injected into the entire fuel cell stack. In an embodiment, the test waveform may be a full frequency sweep waveform; Paragraph [0066] Line 1-10).


Regarding claim 5, Sudhan teaches a method, wherein:
performing an EIS test on a battery comprises: 
applying a test waveform to the battery [106A] (The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical connection 421 (for example, by injecting a test waveform into the fuel cell stack 106A via the load bank 408); Paragraph [0051] Line 10-17; Block 707 in Figure 7); and 
determining a response waveform of the battery [106A] (The controller 412 may control the EIS analyzer 404 to receive the output from each respective selected fuel cell of the fuel cell stack 106A via the matrix switch 402. In an embodiment, the test waveform may be a full frequency sweep waveform. In another embodiment, the test waveform may be super positioned frequencies or standard ranges of frequencies to enable only particular regions of frequencies to be tested, such as 10 KHz, 8 KHz, 6 KHz, 4 KHz, 3 KHz, 2 KHz, 1 KHz, etc. The load bank 408 may receive an output signal from the EIS analyzer 404 via connection 417 and in response measure the resulting current and/or voltage output of the selected fuel cells of the fuel cell stack 106A and output the measurement results to the controller 412; Paragraph [0054] Line 11-24); and 
identifying a battery condition based on the analysis of EIS test results comprises comparing the test waveform and the response waveform and determining a score based on the comparison of the test waveform and the response waveform (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel Paragraph [0055] line 1-19), and 
implementing a battery protection action responsive to the identified battery condition comprises: 
determining the battery protection action from an entry in a battery protection decision matrix corresponding to the determined score (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103. As another example, the controller 412 may determine an air utilization rate of the selected fuel cell of the fuel cell stack 106A based on EIS monitoring and may adjust an air flow setting of the system 400 based on the determined air utilization rate by adjusting the air blower 3125 illustrated in FIG. 3. As other examples, EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, Paragraph [0056] Line 8-30; a battery protection decision matrix corresponding to the determined score is the threshold value or any specific values that determines positioning state or damage); and 
executing the determined battery protection action (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103…..;Paragraph [0056] Line 8-30; paragraph [0068]; adjusting the fuel utilization rate is one of the example of the determined battery protection action).


Regarding claim 6, Sudhan teaches a method, wherein
implementing a battery protection action responsive to the identified battery condition comprises performing one or more of charging the battery, generating a notification on a graphical user interface, powering down a device coupled to the battery, or disconnecting the battery from a device (In optional block 712 the controller may adjust a setting of the fuel cell system based on the determined characteristic. For example, the controller may change (e.g., increase or decrease) a fuel flow, air flow, drawn current from fuel cells, and/or water flow into the fuel inlet stream or shut off of the entire fuel cell system or the module 12 of the system containing cells which exceeded the failure threshold for service or replacement Paragraph [0068] Line 1-18; shutting off adjust by powering down).

Regarding claim 7, Sudhan teaches a method, wherein
performing an EIS test on a battery comprises applying a first test waveform to the battery and determining a first response waveform of the battery (By injecting different test waveforms into the fuel cell stack 106A, different responses of the fuel cells of the fuel cell stack 106A may be monitored. By monitoring the response of different fuel cells of the fuel cell stack 106A independently via matrix switch 402, EIS monitoring of more than one cell may be conducted at the same time; Paragraph [0054] Line 27-33), the method further comprising:
uploading the first response waveform to a server; receiving parameters for a second test waveform from the server (multiple test is performed and there is multiple waveform) (By monitoring the response of different fuel cells of the fuel cell stack 106A independently via matrix switch 402, EIS monitoring of more than one cell may be conducted at the same time; Paragraph [0054] Line 30-33); 
applying the second test waveform to the battery (As an example, the EIS analyzer 404 may inject test waveforms that adjust the frequency as a function of time. While illustrated as a single EIS analyzer 404, the EIS analyzer 404 may be comprised of multiple EIS analyzers Paragraph [0051] Line 25-34); and 
determining a second response waveform of the battery, wherein identifying a battery condition based on the analysis of EIS test results comprises identifying the battery condition based on comparisons of the first response waveform to the first test waveform and of the second response waveforms to the second test waveform (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; ……..The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] line 1-19).

Regarding claim 8, Sudhan teaches A electrochemical impedance spectroscopy (EIS) device [400] for use on a battery powered device (Systems, methods, and devices of the various embodiments provide a hardware and software architecture enabling electrochemical impedance spectroscopy ("EIS") to be performed on multiple electrochemical devices, such as fuel cells, at once without human interaction with the electrochemical devices; Paragraph [0003] Line 1-4; Batteries as an example of electrochemical devices), comprising: 
a battery tester circuit [404] (EIS analyzer 404) configured to performing an EIS test on a battery [106A] (FIG. 4 is a block diagram of a system 400 according to an embodiment. The system 400 may include an EIS analyzer 404, a matrix switch 402, an electrochemical device, such as fuel cell stack 106A, and a load bank 408; Paragraph [0050] Line 1-6); and 
a control device [412] coupled to the battery tester [404] (The matrix switch 402, the EIS analyzer 404, and the load bank 408 may be connected to a controller 412. For example, the load bank 408 may be connected to the controller 412 and the EIS analyzer 404 and matrix switch 402 may be connected to the controller 412. In an embodiment, the controller 412 may be a processor configured with processor-executable instructions to perform operations to control the matrix switch 402; Paragraph [0053] Line 1-10), and configured to perform operations comprising: 
performing an EIS test on the battery (The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical connection 421 (for example, by injecting a test waveform into the fuel cell stack 106A via the load bank 408); Paragraph [0051] Line 10-17; Block 707 in Figure 7);
identifying a battery condition based on analysis of EIS test results (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 Paragraph [0055] Line 1-6; characteristics are the battery condition which is determined by impedance response); and
implementing a battery protection action responsive to the identified battery condition (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103. As another example, the controller 412 may determine an air utilization rate of the selected fuel cell of the fuel cell stack 106A based on EIS monitoring and may adjust an air flow setting of the system 400 based on the determined air utilization rate by adjusting the air blower 3125 illustrated in FIG. 3. As other examples, EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, anode catalyst cracking, etc.), or a water flooding state (e.g., in a PEM fuel cell) which may result in the fuel and/or water flow into the system being adjusted or may result in the shut off of the system; Paragraph [0056] Line 8-30).

Regarding claim 9, Sudhan teaches an EIS device, wherein 
the control device comprises a processor within a battery fail module coupled to the battery tester circuit (Control elements may be implemented using computing devices (such as computer) comprising processors, memory and other components that have been programmed aragraph [0072] Line 1-6; the controller 412 may be a processor configured with processor-executable instructions to perform operations to control the matrix switch 402; Paragraph [0053] Line 7-10).


Regarding claim 10, Sudhan teaches an EIS device, wherein 
the battery tester circuit comprises: 
a test waveform generator configured to generate a test waveform in response to parameters provided by the control device (The matrix switch 402 and the EIS analyzer 404 may each be connected to a power supply 406 which may supply power to the matrix switch 402 and the EIS analyzer 404. As an example, the power supply may be a 240 volt AC power supply; Paragraph [0052] Line 12-15; EIS analyzer then produces the waveform); and 
a response waveform detector configured to measure at least one of voltage or current across the battery at a sampling interval to determine a response waveform (Optionally, a current transducer, such as a hall effect current transducer, may be connected between the load bank 408 and fuel cell stack 106A to sense the current and output an analog signal representative of the current to the EIS analyzer 404. The current transducer may be optional, and may be needed when the load bank is unable to respond to the high frequency region of the current output of the fuel cell stack 106A; Paragraph [0052] Line 18-25).


Regarding claim 11, Sudhan teaches an EIS device, wherein 
the control device [412] is further configured to perform operations such that: performing an EIS test on a battery comprises 
determining an impedance response of the battery at a frequency of the test waveform based on a comparison of the response waveform to the applied test waveform (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; ……..The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] line 1-19); and 
identifying a battery condition based on the analysis of EIS test results (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6) comprises 
determining the battery condition based on the impedance response of the battery at the frequency of the test waveform (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103. As another example, the Paragraph [0056] Line 8-30).


Regarding claim 12, Sudhan teaches a EIS device, wherein: the control device is further configured to perform operations such that: 
performing an EIS test on a battery comprises 
determining an impedance response of the battery for each of the plurality of different test waveforms based on a comparison of each response waveform to each applied test waveform (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; ……..The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell Paragraph [0055] line 1-19); and
identifying a battery condition based on the analysis of EIS test results (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6) 
comprises determining the battery condition based on the impedance response of the battery for each of the plurality of different test waveforms (In block 708 the controller may control the multi-channel EIS analyzer to receive a waveform from on each of the selected channels from each respective selected subset of fuel cells (e.g., a single selected fuel cell) via the matrix switch and monitor the impedance response of each selected subset of fuel cells in response to the injected test waveform. In this manner, the electrochemical properties of the selected fuel cells may be compared and studied under the same operating environment and in response to the same one test waveform injected into the entire fuel cell stack. In an embodiment, the test waveform may be a full frequency sweep waveform; Paragraph [0066] Line 1-10).


Regarding claim 13, Sudhan teaches a EIS device, 
wherein the control device is further configured to perform operations such that: 
identifying a battery condition based on the analysis of EIS test results comprises comparing the test waveform and the response waveform and determining a score based on the comparison of the test waveform and the response waveform (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; ……..The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] line 1-19), and 
implementing a battery protection action responsive to the identified battery condition comprises: determining the battery protection action from an entry in a battery protection decision matrix corresponding to the determined score (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103. As another example, the controller 412 may determine an air utilization rate of the selected fuel cell of the fuel cell stack 106A based on EIS monitoring and may adjust an air flow setting of the system 400 based on the determined air utilization rate by adjusting the air blower 3125 illustrated in FIG. 3. As other examples, EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the Paragraph [0056] Line 8-30); and 
executing the determined battery protection action (the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 3103…..;Paragraph [0056] Line 8-30; paragraph [0068]).


Regarding claim 14, Sudhan teaches a EIS device, wherein
wherein the control device is further configured to perform operations such that
implementing a battery protection action responsive to the identified battery condition comprises performing one or more of charging the battery, generating a notification on a graphical user interface, powering down a device coupled to the battery, or disconnecting the battery from a device (In optional block 712 the controller may adjust a setting of the fuel cell system based on the determined characteristic. For example, the controller may change (e.g., increase or decrease) a fuel flow, air flow, drawn current from fuel cells, and/or water flow into the fuel inlet stream or shut off of the entire fuel cell system or the module 12 of the system containing cells which exceeded the failure threshold for service or replacement based on the determined characteristic. Thus, step 712 may include any one or more of changing Paragraph [0068] Line 1-18).


Regarding claim 15, Sudhan teaches a EIS device, wherein: the control device is further configured to perform operations such that 
performing an EIS test on a battery comprises applying a first test waveform to the battery and determining a first response waveform of the battery (By injecting different test waveforms into the fuel cell stack 106A, different responses of the fuel cells of the fuel cell stack 106A may be monitored. By monitoring the response of different fuel cells of the fuel cell stack 106A independently via matrix switch 402, EIS monitoring of more than one cell may be conducted at the same time; Paragraph [0054] Line 27-33), the method further comprising:
uploading the first response waveform to a server; receiving parameters for a second test waveform from the server (By monitoring the response of different fuel cells of the fuel cell stack 106A independently via matrix switch 402, EIS monitoring of more than one cell may be conducted at the same time; Paragraph [0054] Line 30-33); 
applying the second test waveform to the battery (As an example, the EIS analyzer 404 may inject test waveforms that adjust the frequency as a function of time. While illustrated as a single EIS analyzer 404, the EIS analyzer 404 may be comprised of multiple EIS analyzers Paragraph [0051] Line 25-34); and 
determining a second response waveform of the battery, wherein identifying a battery condition based on the analysis of EIS test results comprises identifying the battery condition based on comparisons of the first response waveform to the first test waveform and of the second response waveforms to the second test waveform (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; ……..The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] line 1-19).

Regarding claim 21, Sudhan teaches a method for managing sharing of electrochemical impedance spectroscopy (EIS) battery testing data (Systems, methods, and devices of the various embodiments provide a hardware and software architecture enabling electrochemical impedance spectroscopy ("EIS") to be performed on multiple electrochemical devices, such as fuel cells, at once without human interaction with the electrochemical devices; Paragraph [0003] Line 1-4; Batteries as an example of electrochemical devices), comprising: 
receiving an EIS test waveform for an EIS test on a battery [106A] (fuel cell stack 106A) a response waveform for the EIS test (FIG. 4 is a block diagram of a system 400 according to an embodiment. The system 400 may include an EIS analyzer 404; Paragraph [0050] Line 1-3; The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical connection 421 (for example, by injecting a test waveform into the fuel cell stack 106A via the load bank 408); Paragraph [0051] Line 10-17; Block 707 in Figure 7),  and 
performance parameters of the battery from an EIS system [400] (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6); 
storing the EIS test waveform, the response waveform (The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A, such as a plot of the impedance response and/or stored impedance values, to impedance responses stored in a memory, such as stored plots of impedance responses and/or stored impedance values, of similar fuel cells correlated with known characteristics. The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell  impedance responses; Paragraph [0055] Line 6-19), and 	
the performance parameters in a learned database as associated with the battery (The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A, such as a plot of the impedance response and/or stored impedance values, to impedance responses stored in a memory, such as stored plots of impedance responses and/or stored impedance values, of similar fuel cells correlated with known characteristics. The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] Line 6-19), and 
comparing the EIS test waveform, the response waveform (The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] Line 10-19), and 
 the performance parameters with historical EIS test waveforms, historical response waveforms, and historical performance parameters associated with a type of battery corresponding to the type of battery for the battery (When the controller 412 determines a match (e.g., identically or within some predetermined variance value) between the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and a stored impedance response, the controller 412 may determine the characteristic correlated with Paragraph [0056] Line 1-14) and 
a poor performance event for the battery to determine EIS testing information for the battery exhibiting the poor performance event (EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, anode catalyst cracking, etc.), or a water flooding state (e.g., in a PEM fuel cell) which may result in the fuel and/or water flow into the system being adjusted or may result in the shut off of the system; Paragraph [0056] Line 20-31).

Regarding claim 22, Sudhan teaches a method, further comprising 
identifying patterns in the historical performance parameters associated with the type of battery that correlate with poor performance events ([0046] The systems, methods, and devices of the various embodiments provide a hardware and software architecture enabling electrochemical impedance spectroscopy ("EIS") to be performed on multiple electrochemical devices, such as fuel cells, at the same time without human interaction with the electrochemical devices. In an embodiment, a matrix switch may connect each subset of cells (e.g., an individual Paragraph [0046] Line 1-17).


Regarding claim 23, Sudhan teaches a method, 
wherein analyzing the EIS test waveform, the response waveform (FIG. 4 is a block diagram of a system 400 according to an embodiment. The system 400 may include an EIS analyzer 404; Paragraph [0050] Line 1-3; The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical connection 421 (for example, by injecting a test waveform into the fuel cell stack 106A via the load bank 408); Paragraph [0051] Line 10-17; Block 707 in Figure 7), and 
the performance parameters with historical EIS test waveforms, historical response waveforms, and historical performance parameters (The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined Paragraph [0055] Line 1-6) comprises calculating a correlation between the EIS test waveform, the response waveform, and the performance parameters and the historical EIS test waveforms, the historical response waveforms, and the historical performance parameters (The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and the stored impedance responses; Paragraph [0055] Line 10-19), and
wherein the method further comprises: 
determining whether the calculated correlation exceeds a threshold; and providing a further EIS test waveform and further EIS test commands associated with the poor performance event in response to determining that the calculated correlation exceeds the threshold (As other examples, EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, anode catalyst cracking, etc.), or a water flooding state (e.g., in a PEM fuel cell) which may result in the fuel and/or water flow into the system being adjusted or may result in the shut off of the system; Paragraph [0056] Line 20-31).



Regarding claim 24, Sudhan teaches a method, 
further comprising updating an entry associating battery type and the poor performance event to include the calculated correlation (In optional block 712 the controller may adjust a setting of the fuel cell system based on the determined characteristic. For example, the controller may change (e.g., increase or decrease) a fuel flow, air flow, drawn current from fuel cells, and/or water flow into the fuel inlet stream or shut off of the entire fuel cell system or the module 12 of the system containing cells which exceeded the failure threshold for service or replacement based on the determined characteristic. Thus, step 712 may include any one or more of changing a fuel flow rate into the fuel cell system, changing an air flow rate into the fuel cell system, changing an amount of current drawn from the fuel cell system, changing an amount of water provided into a fuel inlet stream, or shutting off at least part of the fuel cell system for service or replacement. In this manner, impedance testing, such as EIS monitoring, may be used in a fuel cell system to adjust the operation of the fuel cell system based on current characteristics of the individual fuel cells; Paragraph [0068] Line 1-18).


Regarding claim 25, Sudhan teaches a method, further comprising
determining whether there is a request to upload from the EIS system (FIG. 4 is a block diagram of a system 400 according to an embodiment. The system 400 may include an EIS analyzer 404; Paragraph [0050] Line 1-3; The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical Paragraph [0051] Line 10-17; Block 707 in Figure 7), and 
wherein receiving an EIS test waveform for an EIS test on a battery, a response waveform for the EIS test, and performance parameters of the battery (The EIS analyzer 404 may be electrically connected by electrical connections 421 to an electrical connection to the fuel cell stack 106A (for example, by one or more connections to the fuel cell stack 106A via the load bank 408) such that the EIS analyzer 404 may inject a test waveform into the fuel cell stack 106A via the electrical connection 421 (for example, by injecting a test waveform into the fuel cell stack 106A via the load bank 408); Paragraph [0051] Line 10-17; Block 707 in Figure 7; The controller 412 may use the impedance response determined by EIS monitoring of the selected fuel cells of the fuel cell stack 106A received from the load bank 408 and/or the EIS analyzer 404 to determine a characteristic of each selected fuel cell and may adjust a setting of the system 400 based on the determined characteristic; Paragraph [0055] Line 1-6); 
storing the EIS test waveform, the response waveform, and the performance parameters in a learned database as associated with the battery (The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A, such as a plot of the impedance response and/or stored impedance values, to impedance responses stored in a memory, such as stored plots of impedance responses and/or stored impedance values, of similar fuel cells correlated with known characteristics. The controller 412 may compare the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A to the stored impedance responses in any manner to identify matches between the impedance responses determined by EIS monitoring of a selected fuel cell  impedance responses; Paragraph [0055] Line 6-19), and 
analyzing the EIS test waveform, the response waveform, and the performance parameters with historical EIS test waveforms, historical response waveforms, and historical performance parameters occur in response to determining that there is a request to upload from the EIS system (When the controller 412 determines a match (e.g., identically or within some predetermined variance value) between the impedance response determined by EIS monitoring of a selected fuel cell of the fuel cell stack 106A and a stored impedance response, the controller 412 may determine the characteristic correlated with the stored impedance response to be the characteristic of the respective selected fuel cell of the fuel cell stack 106A. For example, the controller 412 may determine a fuel utilization rate and/or steam to carbon ratio in the fuel inlet stream of the a fuel cell based on EIS monitoring and may adjust a fuel flow setting and/or water input into the fuel inlet steam setting of the system 400 based on the determined fuel utilization rate by adjusting blower 3123 or fuel input line 329 or water flow from line 3104 into steam generator 310; Paragraph [0056] Line 1-14); and
sending the further EIS test waveform and the further EIS test commands to the EIS system (EIS monitoring may enable a determined characteristics of a selected fuel cell of the fuel cell stack 106A to be compared to a failure threshold, and when the characteristics exceed the failure threshold a failure mode of the selected fuel cell of the fuel cell stack 106A may be indicated, such as a fuel starvation state (e.g., insufficient fuel at the anode), anode catalyst damage or poisoning state (e.g., by carbon and/or sulfur build up on the anode, anode catalyst cracking, etc.), or a water flooding state (e.g., in a PEM fuel cell) which may result in the Paragraph [0056] Line 20-31).
 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Xie et al. (US 20130135110 A1) discloses, “ADVANCED BATTERY EARLY WARNING AND MONITORING SYSTEM-[0034] As is illustrated in FIG. 1, a plurality of battery modules 107-109 are operatively coupled to pack management system 101. Each battery module 107-109 is preferably coupled with a set of equalization current lines and a set of voltage sense lines, where a thermostat (110-112) is connected across each voltage sense line, shown in FIG. 1, for temperature-measurement purposes. Each battery module 107-109 (or "cell") is indexed to provide individual measurements to PMS 101 that are forwarded individually to monitor system 102. Exemplary measurements include internal battery temperature T.sub.i, battery voltage V.sub.i, impedance Z.sub.i and current I. Monitor system 102 processes these measurements and provides and output (OUT) which may be utilized to determine a state-of-health (SoH) or warning of a failure condition. [0043] Depending on the type of measurements being taken, different models may be used for calculating impedance (discussed above in connection with FIGS. 1 and 2) or internal battery temperature for failure condition analysis. Turning to FIG. 4A, an exemplary model circuit is disclosed for employing electrochemical impedance spectroscopy (EIS) to determine model structure and parameters of a battery. In 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497. The examiner can normally be reached 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/NASIMA MONSUR/Primary Examiner, Art Unit 2866